Title: David Bailie Warden to Thomas Jefferson, 26 January 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            Washington, 26 Jan. 1811—
          
           I beg leave to inform you that I have written to my friend Doctor Stephenson to send you, as soon as possible, some of the Fioren  grass, which will no doubt as you observe, be a very valuable acquisition in this Country.—
          I am almost ashamed to renew the subject of my appointment to you, but my unfortunate situation obliges me to state that the President informed me today that he cannot nominate me at present—I propose to remain here a few weeks in hopes that he will decide in my favor, tho’ he does not give me much encouragement—He mentioned that Mr. Russel had been destined as Consul for Paris, and that perhaps he will wish to occupy that place when supplanted by a Minister Mr Russel declared to me, and to several of my friends that he had refused it when offered to him bye General Armstrong; and observed, that he would not be troubled with an office which was attended with much labor and little profit, and that his Commercial pursuits and family would not allow him to remain long at Paris. My numerous friends in New York Philadelphia, and Baltimore have written to many of the Senators and Representatives in my behalf; and I have reason to believe that this body will not refuse to confirm the Presidents nomination.—Mr. Duane has given me all his interest, and has written warmly in my favor to some of the Senators. The mass of Republican Irishmen, established in this Country, are interested in my success, and have declared that they will feel obligations to the President if he nominates me as Consul to Paris—To you they are deeply grateful—In new York and Baltimore they offered me a public dinner, which, in the mean time, I thought proper to refuse as it might rouse General Armstrongs resentment—He has declared to several Individuals that he will not oppose me in any respect. He, I understand, left Town yesterday—you will please Sir, to pardon the liberty I take in mentioning these particulars—
           I saw Mr Dufief, at Philadelphia, who informed me that he has not Toulongeons’ Work—I inquired for it at Several Booksellers, and it appears that it is unknown in this Country
          I pray you to present my respects to Mr and Mrs Randolph & family—I am, Sir, with great esteem and respect Your ever obliged Servant
          
            David Bailie
              Warden
        